Citation Nr: 0712814	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-07 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel









INTRODUCTION

The veteran served on active duty from September 1994 to 
September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The veteran has moved and the Roanoke, 
Virginia RO now has jurisdiction of the claims file.

The veteran requested a Travel Board hearing with the Board, 
and a hearing was scheduled in February 2007; however, the 
veteran failed to report to the scheduled hearing.  
Therefore, there is no Board hearing request pending at this 
time.  See 38 C.F.R. § 20.704(d) (2006).


FINDINGS OF FACT

1.  The veteran is currently service-connected for migraine 
and muscle tension headaches, currently evaluated as 
50 percent disabling.

2.  It is not shown that due solely to service connected 
disabilities the veteran is unable to obtain and maintain 
substantially gainful employment.

3.  The service connected disability does not present such an 
unusual picture so as to render application of the regular 
schedular provisions impractical.


CONCLUSION OF LAW

The veteran is not eligible for a TDIU under the schedular 
criteria and she is not entitled to a TDIU on an 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
3.340, 4.15, 4.16, 4.19 (2006); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

The veteran has essentially received VCAA notice piecemeal; 
however, the Board finds no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In a June 2003 
letter, which was issued before initial consideration of the 
claim on appeal, VA told the veteran that it would make 
reasonable efforts to help her get the evidence necessary to 
substantiate her claim, but that she must provide enough 
information so that VA could request any relevant records.  
VA told her that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if she had any evidence in her possession 
pertaining to the claim, she should submit it to VA.  In a 
January 2005 letter, which was issued after initial 
consideration of the claim on appeal, VA informed the veteran 
of the types of evidence needed to substantiate a claim for a 
TDIU, this letter also informed her of the other elements 
from Pelegrini, supra, for which notice had been provided 
previously.  The veteran was issued a similar letter in June 
2006, which also included notice of degree of disability and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

As noted above, the January 2005 VCAA letter was issued after 
the initial determination of the claim on appeal; however, 
any defect with respect to timing of the VCAA notice 
requirements was harmless error.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  Following the issuance of that letter, 
the veteran has had an opportunity to respond to the VCAA 
letter, supplement the record, and participate in the 
adjudicatory process.  The claim was subsequently 
readjudicated by the RO in June 2006, when the RO issued a 
supplemental statement of the case.  For these reasons, the 
veteran has not been prejudiced by the timing of a fully-
compliant VCAA letter.  See Bernard, supra.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The notice to the veteran did not include these 
elements; however, the Board finds no prejudice to the 
veteran.  See Bernard, supra.  The first four elements are 
not relevant to a claim for a TDIU and are not in dispute.  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for a TDIU, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  Furthermore, the veteran was given notice 
of the last two elements in a letter dated June 2006.  That 
same month, the veteran returned a "VCAA Notice Response" 
indicating that she had more information or evidence to give 
to VA to substantiate her claim.  The form returned by the 
veteran made it clear that VA would wait at least 60 days to 
allow her a chance to submit information or evidence before 
adjudicating the claim.  No further information or evidence 
has been received.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, "buddy" statements, the veteran's claim and 
statements, medical records from military hospitals, and 
service medical records.  VA has not provided the veteran 
with an examination in connection with the claim for a TDIU; 
however, the Board finds that an examination was not 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(2006).  
Specifically, the Board finds that there is sufficient 
competent medical evidence to decide the claim, and 
therefore, an examination is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

In this case, the veteran contends that she is unable to 
maintain substantially gainful employment due to her service-
connected disability.  The veteran is service-connected for 
migraine and tension headaches, rated as 50 percent 
disabling.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

The Court has stated: 

In determining whether [an] appellant is entitled 
to a total disability rating based upon individual 
unemployability, the appellant's advancing age may 
not be considered.  See 38 C.F.R. § 3.341(a); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  
The Board's task [is] to determine whether there 
are circumstances in this case apart from the non-
service-connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability.  In other words, the BVA must 
determine if there are circumstances, apart from 
non-service-connected disabilities, that place this 
veteran in a different position than other veterans 
with an 80 percent combined disability rating.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by the VA General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to her 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to her age or 
impairment caused by non service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides." 
 Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "Marginal employment shall 
not be considered substantially gainful employment."  

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment."  The Court 
noted the following standard announced by the United States 
Court of Appeals for the Federal Circuit in Timmerman v. 
Weinberger:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant. 

Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975) (citations omitted).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to her age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of her service-connected disabilities.

In determining unemployability status, the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the required 
percentages for service-connected disabilities are met and 
the service-connected disabilities are found to render the 
veteran unemployable.  38 C.F.R. § 4.16(a).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  

Even though a veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. 
§ 4.16(a), it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether she can find employment. 
 See Van Hoose, 4 Vet. App. 361. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is service-connected for migraines and muscle 
tension headaches, rated 50 percent disabling.  Thus, as the 
veteran has neither a single disability evaluated as 60 
percent disabling nor a combination of disabilities bringing 
the combined rating to 70 percent or more, she does not meet 
the eligibility percentage standards set forth in 38 C.F.R. 
§ 4.16(a) for assignment of a total disability rating based 
on individual unemployability.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Although the veteran does not meet the 
percentage standards set forth above, an extraschedular 
consideration may be applicable, if she is in fact 
unemployable by reason of service-connected disability or 
disabilities.  38 C.F.R. § 4.16(b) (2006).  See also 
38 C.F.R. § 3.321(b)(1) (2006).

After carefully reviewing the evidence, the Board finds that 
the preponderance of it is against a finding that the veteran 
warrants a TDIU based upon extraschedular consideration.  The 
veteran's current evaluation contemplates her situation, and 
no factor takes her case outside the norm.

In March 2003, a VA examiner reported that she agreed with 
the veteran that because of the frequency and incapacitating 
pain of her headaches, she was not employable.  After a June 
2004 examination, that same examiner reported that the 
veteran continued to experience periodic headaches, which, 
for the most part, were relieved with medication; although 
some of the medication made her sleepy.  In August 2004, this 
examiner reported that the veteran "[had] considerably more 
frequent migraine headaches, but with help and medication can 
manage to continue her planned activities."

The more recent medical evidence shows that the veteran 
suffers from severe migraine headaches 3 to 4 times a month 
and lesser tension headaches every other day.  These same 
reports, from December 2005 and January 2006, show that, 
untreated, these migraines last 3 days, and that only 
Flexeril helps the migraine portion of her headaches.  The 
December 2005 examination shows that her migraines are severe 
for 3 to 4 days a month.  It is reported that the more severe 
headaches send her home from work and she is unable to keep a 
job because of that.

According to the veteran's claim she has an associate's 
degree in paralegal studies.  She did clerical work while in 
the United States Air Force and after service she did some 
sales work, but had to quit due to the severity of her 
headaches.  Her former manager confirmed that the veteran 
ended her employment for personal reasons, and that these 
reasons revolved around her headaches.  The manager also 
reported that the veteran sometimes had to leave work due to 
the severity of her headaches.  A friend of the veteran wrote 
a letter explaining that the veteran has described the pain 
from her headaches as debilitating.  She recalled seeing the 
veteran at a clinic, hunched over, with her hand over her 
eyes.  There is no doubt that the veteran has suffered from 
severe headaches; VA recognized this when it awarded her the 
highest available schedular rating for migraine headaches.  

The schedular evaluation that the veteran has been awarded 
contemplates very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
The medical evidence shows that the veteran has frequent 
attacks and that they can last for prolonged periods.  The 
medical evidence also shows that Flexeril helps relieve the 
symptoms of the veteran's migraines.  The December 2005 VA 
examiner reported that the veteran has severe migraines for 3 
to 4 days a month, and that these migraines "send her home 
from work."  The Board recognizes that missing 4 days of 
work a month could have an effect on economic adaptability, 
maybe even a severe effect.  However, this is contemplated in 
the veteran's schedular rating.  See id.

In sum, the veteran has training in resource management, and 
an associate's degree in paralegal studies; in this regard 
she is certainly employable.  Her service-connected 
disability would cause her to miss a few days of work a 
month, which could possibly produce a severe economic 
inadaptability.  However, this is contemplated in the 
veteran's current rating, and the preponderance of the 
evidence is against a finding that any factor takes the 
veteran's claim outside of the norm.  It is not shown that 
due solely to service-connected disability the veteran is 
unable to obtain and maintain substantially gainful 
employment.  Thus, a TDIU based on extraschedular 
consideration is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


